*812ORDER**
IT IS ORDERED that this appeal be dismissed as moot. The parties do not dispute the merits of the case and no issue on appeal remains for resolution; therefore, there is no live case or controversy that we may adjudicate. Lewis v. Continental Bank Corp., 494 U.S. 472, 477, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990) (“Under Article III of the Constitution, federal courts may adjudicate only actual, ongoing cases or controversies.”).
Although Gaston was orally held in contempt of court, that finding was never entered as a judgment of conviction. Consequently, the court’s subsequent order amending the judgment to provide that the thirty-day sentence for contempt would run concurrently with the ten-month sentence for violation of supervised release was invalid because it purported to amend a nonexistent judgment of contempt. Because the parties agree that any finding that Gaston was in contempt of court was improper, we remand with instructions to vacate the order to amend the judgment.
APPEAL DISMISSED AND REMANDED WITH INSTRUCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.